MEMORANDUM **
Rufus Fitzgerald Jones, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998), and we affirm.
Summary judgment was proper because Jones failed to raise a genuine issue of material fact as to whether prison officials acted with deliberate indifference in diagnosing and treating his knee condition. See id. at 1130. Jones’s disagreement as to his treatment plan does not rise to the level of an Eighth Amendment violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
Contrary to Jones’s contention, the district court did not abuse its discretion in granting summary judgment before discovery was complete, because Jones’s pro*40posed depositions would not provide evidence that would have created a genuine issue of material fact. See Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir. 1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.